UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

PATRICK DI SANTO,

                                  Plaintiff,
         -v-                                        1:19-CV-1422
                                                    (DNH/DJS)


ULSTER COUNTY FAMILY COURT and H.
JUDGE DANIEL K. LALOR,

                                  Defendants.

--------------------------------

APPEARANCES:

PATRICK DI SANTO
Plaintiff pro se
11061 W. 134 St. #9
Overland Park, KS 66213

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Patrick di Santo brought this civil action against defendants Ulster

County Family Court and H. Judge Daniel K. Lalor. On December 20, 2019, the Honorable

Daniel J. Stewart, United States Magistrate Judge, advised by Report-Recommendation that

plaintiff's Complaint be dismissed with prejudice as to all claims seeking to void a New York

State court judgment and all personal capacity claims against defendant Lalor, but that

plaintiff be granted leave to replead any claim under the Americans with Disabilities Act

against an appropriate defendant. No objections to the Report-Recommendation were filed

but before the Report-Recommendation was adopted, plaintiff filed an Amended Complaint.
          Magistrate Judge Stewart thereafter reviewed plaintiff's Amended Complaint and

on February 5, 2020, issued a new Report-Recommendation, thus mooting the December

20, 2019 Report-Recommendation. In the February 5, 2020 Report-Recommendation,

Magistrate Judge Stewart advised that plaintiff's Amended Complaint be dismissed but that

plaintiff be granted a final opportunity to replead. No objections to the February 5, 2020

Report-Recommendation have been filed.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the February 5, 2020 Report-Recommendation is accepted in whole. See

28 U.S.C. § 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Plaintiff's Amended Complaint is DISMISSED with leave to amend;

          2. Plaintiff is provided an opportunity to file a proposed Second Amended

Complaint within thirty (30) days of the date of this Decision and Order to correct the

deficiencies identified in the Report-Recommendation;

          3. If plaintiff timely files a proposed Second Amended Complaint within thirty (30)

days of the date of this Decision and Order curing the deficiencies noted in the Report-

Recommendation, the file be forwarded to United States Magistrate Judge Daniel J. Stewart

for further review; and

          4. If plaintiff fails to file a proposed Second Amended Complaint within thirty (30)

days of the date of this Decision and Order, the Amended Complaint will be DISMISSED IN

ITS ENTIRETY as against all defendants without further order.



                                              -2-
         IT IS SO ORDERED.




Dated: March 9, 2020
       Utica, New York.




                             -3-
